Ed. F. McFaddin, Justice (dissenting). The law is that the master may be held liable, even if the servant be released, provided the master was guilty of negligence independent of that of the servant. In the case at bar, I think the record discloses sufficient evidence of independent negligence of the master to support the jury’s verdict, even with the servant released. The complaint alleged that the Porter-DeWitt Construction Company was negligent in that it sanctioned the acts of the driver, Edd White, in driving on the wrong side of the road. That allegation related to the act of independent negligence of the master. The majority opinion, with becoming candor, quotes from Edd White’s testimony, as follows: “ ‘Q. What position with reference to the highway did you hit? Did you hit on the left-hand side? “ ‘A. Yes, sir, we hit on the left-hand side of the road. , “ £Q. Edd, was it customary for the people working on that project to give way for trucks? “ ‘A. Yes, it was.’ ‘ ‘ He thought the ear he was meeting was that of the time-keeper. “ ‘Q. Had the time-keeper gotten out of your way in the past? “ ‘A. Yes, sir.’ “Cross-examination. Had worked for the defendant company about three weeks. Mr. Dark was superintendent of the job. “ ‘ Q. Did you meet Mr. Dark on the road going and coming? “‘A. Yes, sir. “ ‘Q. Did Mr. Dark give you the best part of the road? Did he go on the other side of the road? “ ‘A. I passed him on the good side of the road. Yes, sir. “ ‘ Q. In other words, if you were going toward Russellville and you met Mr. Dark, and Mr. Dark was on the right-hand side of the road, he would go on the left-hand side and give you the right-hand side? “‘A. I think so.’ “He saw the approaching car and thought it was the time-keeper. “ ‘Q. And you thought that the time-keeper would give you the good side of the road? “ ‘A. I thought that he would give me that side. “ ‘ Q. That was the side that you were traveling on? “ ‘A. Yes, sir. “ ‘Q. And you were traveling on the left-hand side of the road? “ ‘A. Yes, sir.’ ” And again: “ ‘ Q. Tell the jury just how and in what manner the truck operators used that road. “ ‘A. We met and passed on either side of the road. The loaded truck took the good side of the road and the empty truck took the opposite. “ ‘Q. That had been customary for as long as you had been on that job? “ ‘A. Yes, sir; . . . In the light of the foregoing testimony, I think the act of independent negligence consisted in having Edd White drive the truck on the wrong side of the road, and therefore, there was evidence legally sufficient to support the finding of the jury that the Porter-DeWitt Construction Company was liable to Danley for such negligence.